Exhibit 99.906.CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 I, Mitchell E. Appel,President of the Value Line New York Tax Exempt Trust (the “Registrant”), certify that: 1. The periodic report on Form N-CSR of the Registrant for the period ended 1/31/10 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 5, 2010 By: /s/ Mitchell E. Appel Mitchell E. Appel President Value Line New York Tax Exempt Trust CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 I, Emily D. Washington, Treasurer of the Value Line New York Tax Exempt Trust (the “Registrant”), certify that: 1. The periodic report on Form N-CSR of the Registrant for the period ended 1/31/10 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 5, 2010 By: /s/ Emily D. Washington Emily D. Washington Treasurer Value Line New York Tax Exempt Trust
